Lipscomb, J.
This caso was before us at a former term. It was then discussed and, the court understood, admitted to be fomuled on a note dated and made in the city of Philadelphia, in the State of Pennsylvania; and the record showed that final judgment liad been rendered in favor of tbe plaintiff, without (lie intervention of a jury to find the interest of the State of Pennsylvania, and interest liad been allowed. This was one ground on which the judgment was reversed. There, were, however, errors on which it was reversed independently of the one noticed. The note sued on is dated as follows: “Philadelphia, 21st March, 1830.” In the plaintiff's petition be sets out that it was given in the city of Philadelphia, to wit, in the comity aforesaid, referring to the county of Harrisburg in the caption of tins petition.'
There was no evidence offered on the trial but the note. The jury returned a verdict for the plaintiff, with five percent, interest, which has been generally considered to have been the legal rate of interest before the act of the Congress of Texas of 1840. It is contended that there’ is error in the allowance of interest on the note, because, as it is alleged, the debt was contracted ;in another State, and the interest of that State not being in evidence, no interest could be allowed. If the point taken arose out of the record, my opinion would bo in its favor. But from tiie view we take of the record, it does not sustain the conclusion drawn by the. counsel for the plaintiff in error. IVe cannot, nor could the court below, judicially know that the note sued on was made in another State; and there being no evidence to fix the locus in quo of its creation, we are bound to treat it as a domestic contract, and consequently affirm the judgment. There are no other points made by the plaintiff in error thought to ho worthy of consideration.
Judgment affirmed.